Case 4:14-cv-01698 Document 1468 Filed on 09/16/19 in TXSD Page 1 of 2

 

Spek. 25, 20/7,
ke: Geel. YAY. Cv-yage
_ Cx eae Cott OX

Dene Lishect Clack: oe —
_ Lath ty ce om oe

ORES feces ote

 

 

 

 

 

 

_ _ Ge sabhore- Lo Def LL GAP Pw

sting all. $CPwIS,-
— Alog 2 Ante 6s Sart Zaov8upf.

    

 

co ee  , United States Courts ee
Southern District of Texas
_ oe FILED a

 

SEP 15 2019

bat Bay cokotcaut 7. in fessor Llsth
BEG FR BSIY
ee Boaunent- SERA

oe ——22208= “POS?

 

 

 

 

 

| st Teshye. Cust£, ee
LEXIS Affe. fog Se Loe OLpee. _

 

 

 
Filed on 09/16/19 in TXSD_ Page 2 of 2

Boxy

COOLS x7 INOS
FYE IED Ly

a“

eo SY KS iW, BLM onos
Yoo ly YA? ae

ry
mma tT Pye
aaa faye ia \ p
nyo
ated 13¢
mqT eb Oa
LLG

 

Y ESHR-SOKEA Y Yrmunte
A/S? pe S&P

oO -| gO A ee "70 S$ A Lp
Re BO PF PRR meee POP Add STOO Te oe 7 Y ~4/ 71 “)
ponnweks wine f= nee. oo AE eee

; Ee oat oy

y rae Fe

“aes .* a ca . ro af :
=, SRG

oan nena BED og aah whee bate ns beet u

 

KIS BY F304 7 yy

Laysosl
